Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-5 and 7-15 are currently pending.
	Benefit of priority is to July 1, 2011.

	The term “about” is defined at page 9 to be no more than +/- 10% of the value.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Samuel H. Megerditchian on August 19, 2021.
Examiner’s Amendments to the Claims:
In Claim 1, at line 3, please delete “i)”.
In Claim 1, in b), replace “the solution” with --- the flow-through solution ---.
In Claim 14, replace “the buffer in step ii) is” with ----the adjusting is to  ---.

	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest to produce monomeric polypeptides by applying a mixture of the polypeptide in both monomeric and aggregated for to a hydrophobic interaction chromatography material followed by applying the flow-through . 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656